EXHIBIT 10.14(v)

AMENDMENT TO AGREEMENT

This amendment (“Amendment”) to the VALUE ADDED REMARKETING AGREEMENT
(“Agreement”) dated March 30, 1989, is entered into and effective this 31st day
of May 2007, (“Effective Date”) by and between InterSystems Corporation (“ISC”)
a Massachusetts corporation located at One Memorial Drive, Cambridge, MA 02142
and Amendment, a Pennsylvania corporation located at 601 Lee Road, Chesterbrook
Corporate Center, Wayne, PA 19087.

WITNESSETH:

WHEREAS, ISC and MEDecision did enter into that certain Agreement; and

WHEREAS, The Agreement has expired; and

WHEREAS, The parties wish to extend the term of the Agreement; and

WHEREAS, The parties wish to modify some of the terms of the Agreement;

NOW THEREFORE, in consideration of the mutual promises made in this Amendment,
the parties agree and acknowledge as follows:


1.                                       THE EFFECTIVE DATE OF THE AGREEMENT
SHALL BE THE EFFECTIVE DATE HEREIN WITH A FIVE (5) YEAR TERM;


2.                                       THE FIRST SENTENCE OF CLAUSE 2(A) SHALL
NOW READ, “SUBJECT TO THE TERMS AND CONDITIONS HEREINAFTER SET FORTH,
INTERSYSTEMS HEREBY GRANTS TO THE VAR, DURING THE TERM, THE NONEXCLUSIVE RIGHT,
SOLELY IN CONNECTION WITH VAR’S SOFTWARE, TO SUBLICENSE THE LICENSED SOFTWARE TO
USERS WHO PURCHASE, LEASE, OR LICENSE PRODUCTS FROM THE VAR.


3.                                       REFERENCE TO THE MASTER MAINTENANCE
AGREEMENT SHALL BE REPLACED WITH REFERENCE TO THE TERMS AND CONDITIONS IN THE
THEN CURRENT PRICE LIST.


4.                                       REFERENCE TO LICENSE FEES OR OTHER FEES
SHALL BE REPLACED WITH REFERENCE TO THE THEN CURRENT PRICE LIST.


5.                                       NOTICES SENT OUT ACCORDING TO CLAUSE 19
FOR MEDECISION SHALL BE SENT TO:
MEDECISION, INC.
601 LEE ROAD
CHESTERBROOK. CORPORATE CENTER
WAYNE, PA 19087
ATTENTION: CHIEF FINANCIAL OFFICER


 


--------------------------------------------------------------------------------



 


ALL OTHER TERMS AND CONDITIONS NOT SPECIFICALLY MODIFIED HEREIN, SHALL REMAIN IN
FULL FORCE AND EFFECT.

IN WITNESS WHEREOF, the parties hereby agree to this Amendment as of the first
date written above.

InterSystems Corporation

 

MEDecision, Inc.

 

 

 

 

 

 

 

 

 



/s/ Jack Machezas

 

 

/s/ John Capobianco

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

 

 

5/31/07

 

 

5/30/2007

 

Date

 

Date

 

 

 

 

 

 

 

 

 

 

Jack Machezas

 

 

John Capobianco

 

Name

 

Name

 

 

 

 

 

 

 

 

 

 

Director of Finance

 

 

President

 

Title

 

Title

 

 

 

2


--------------------------------------------------------------------------------